DETAILED ACTION
This Office Action is in response to the application 17/236,326 filed on 04/21/2021.
Claims 1-17 and 20 have been examined and are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/02/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 04/21/2021 has been accepted.

Drawings
For the record, NO drawing filed at applicant’s initial time of filing for patent.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 04/21/2021 has been accepted.


Claim Objections
Claims 1-20 are objected to because of the following informalities:  claims 18 and 19 are missing from the lists of claims 1-20.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Anabuki., Pub. No.: US 20130141607.

Referring to claim 1, Anabuki teaches a method for range of motion (ROM) tracking, comprising the steps of: 
providing to a subject, with a ROM tracking system, an exercise identified by a caregiver to be performed by a subject (abstract, exercise of the person; para. 0013); 
positioning a sensor of the ROM tracking system (claim 2) to allow the sensor to detect a set of movements by the subject during a performance of the exercise (abstract, paras. 0055-0056 and fig. 1, presentation position; see claim 2);
detecting, by the ROM tracking system, through the sensor, the set of movements performed by the subject during the performance of the exercise (abstract, para. 0067-0069, 0077, moving body detection (i.e., moving image taking while the user is exercising).); 
after completion of the exercise by the subject, providing a 3-dimensional range of motion map of the set of movements performed by the subject during the performance of the exercise (paras. 0036, 0042-0044, 0065-0066 and fig. 3; the recognition result in three-dimensional).


Referring to claim 2, Anabuki further teaches comprising recording, by the ROM tracking system through a first user interface (UI) of the ROM tracking system, a description of pain felt by the subject during the performance of the exercise. (para. 0038, feels a pain).

Referring to claim 3, Anabuki further teaches comprising color-coding the 3-dimensional range of motion map according to the description of pain felt by the subject during the performance of the exercise. (para. 38).

Referring to claim 4, Anabuki further teaches wherein the color-coding includes red for pain felt and blue for no pain felt. (para. 0038).

Referring to claim 5, Anabuki further teaches comprising the step of: authenticating, by the ROM tracking system, an identity of the subject with a biometric sensor of the ROM tracking system (para. 0029, sensor which measure specific part of the human body).

Referring to claim 6, Anabuki further teaches wherein the determining comprises accepting by the ROM tracking system, from the subject, an indication of the exercise to be performed, through a second user interface (UI) of the ROM tracking system (abstract and para. 0013)

Referring to claim 7, Anabuki further teaches wherein the exercise comprises a specific movement and the at least one movement comprises the specific movement (abstract, paras. 0055-0056 and fig. 1).

Referring to claim 8, Anabuki further teaches wherein the exercise comprises a specific series of movements and the at least one movement comprises at least a portion of the specific series of movements (abstract, paras. 0055-0056 and fig. 1).

Referring to claim 9, Anabuki further teaches comprising the step of: recording, by the ROM tracking system, from the caregiver, the at least one instruction for the exercise. (paras. 0031, 0045, 0115 and fig. 7).

Referring to claim 10, Anabuki further teaches wherein the at least one instruction comprises how to position the sensor (abstract, paras. 0055-0056 and fig. 1).

Referring to claim 11, Anabuki further teaches wherein the sensor comprises a camera and the at least one instruction describes positioning the camera to watch the subject (Anabuki: abstract, paras. 0055-0056 and fig. 1).

Referring to claim 12, Anabuki further teaches wherein the ROM tracking system comprisises a smartphone and the smartphone comprises the sensor (paras. 0030-0031, image unit 103/smart phone).

Referring to claim 13, Anabuki further teaches wherein the ROM tracking system comprises a smartphone, the smartphone comprises the sensor, and the at least one instruction comprises a description of how the subject should hold the smartphone (paras. 0030-0031, image unit 103/smart phone).
Referring to claim 14, Anabuki further teaches comprising the step of analyzing a number of repetitions of the exercise (para. 0076, analyzing the obtained image).

Referring to claim 15, Anabuki further teaches comprising the step of analyzing a speed of the exercise (para. 0076, analyzing the obtained image).

Referring to claim 16, Anabuki further teaches wherein the first user interface is a voice interface (para. 0031, voice interface).

Referring to claim 17, Anabuki further teaches comprising the step of: recording, with the ROM tracking system, a comment by the caregiver in 15conjunction with a report; whereby the caregiver makes recommendations about progress and performance for the subject (paras. 0005-0006, therapists function).

Referring to claim 20, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499 
09/10/2022